Oliver, Judge:
The protests enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court:
That the items marked “A”, and checked CT (Examiner’s initials) by Examiner Charles Truxson, Jr. (Examiner’s name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, assessed with duty at 55 per centum ad valorem under the provisions of paragraph 1527 of the Tariff Act of 1930, as modified by T.D. 51802, consist of hair ornaments, similar in all material respects to the merchandise the subject of United States v. Brier Manufacturing Company, C.A.D. 854, therein held to be properly dutiable at the rate of 17 per centum ad valorem under the provisions of paragraph 31(a) (2), Tariff Act of 1930, as modified by T.D. 54108, except that the instant merchandise is in chief value of cellulose acetate, also dutiable under the aforementioned provisions of paragraph 31 (a) (2).
That the record in C.A.D. 854 be incorporated and made a part of the record in the protests enumerated on the schedule attached hereto and made a part hereof, and that the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned in all other respects.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be properly *515dutiable at the rate of 17 per centum ad valorem under paragraph 31(a) (2) of the Tariff Act of 1930, as modified by T.D. 54108, as articles in chief value of cellulose acetate, not specially provided for.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.